NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted April 6, 2011
                                    Decided April 8, 2011

                                             Before

                              JOEL M. FLAUM, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐2375

UNITED STATES OF AMERICA,                             Appeal from the United States District 
     Plaintiff‐Appellee,                              Court for the Central District of Illinois.

       v.                                             No. 1:09‐CR‐10101‐001

JOHN A. PRYOR, JR.,                                   Michael M. Mihm, 
     Defendant‐Appellant.                             Judge.

                                          O R D E R

        An informant tipped off officers that John Pryor had trafficked crack cocaine from
his home for over a decade, and after they discovered almost a kilogram in his bedroom,
Pryor pleaded guilty to possessing crack cocaine with intent to distribute. See 21 U.S.C.
§ 841(a)(1). The court sentenced him to 120 months’ imprisonment, the mandatory
minimum. See id. § 841(b)(1)(A). Pryor filed a notice of appeal, but his appointed lawyer
moves to withdraw because he cannot identify a nonfrivolous ground for appeal. See Anders
v. California, 386 U.S. 738 (1967). Pryor did not respond to our invitation to comment on
counsel’s motion. See Cir. R. 51(b). We confine our review to the potential issues identified
in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002). 
No. 10‐2375                                                                                Page 2

        Counsel considers whether Pryor might challenge his guilty plea on grounds that he
was permitted to represent himself briefly before pleading guilty. Counsel notes that,
although Pryor had the right to waive his right to counsel and represent himself, the district
court was required to warn of the dangers and disadvantages of self representation. See
Faretta v. California, 422 U.S. 806, 819‐20 (1975). Here the district court offered Faretta
warnings, cautioning Pryor about the dangers of waiving the right to counsel. And, as
counsel points out, a challenge to the guilty plea based on a lack of Faretta warnings would
be frivolous because Pryor had a lawyer by the time he pleaded guilty. Furthermore, there is
no indication that Pryor wants to withdraw his plea, so counsel need not have discussed
any concerns relating to the adequacy of the plea, including Pryor’s brief stint of self
representation. See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

        Counsel next considers whether the district court should have given Pryor the
benefit of a “safety‐valve” reduction, which provides a two‐point decrease in offense level
for certain nonviolent drug offenses and allows a sentence below the statutory floor. See 18
U.S.C. § 3553(f); U.S.S.G. §§ 2D1.1(b)(1), 5C1.2. To be eligible, the defendant must show a
“good faith effort” to provide the government with all relevant information. See United
States v. Corson, 579 F.3d 804, 814 (7th Cir.), cert denied, 130 S. Ct. 1751 (2010). We would
review this issue for plain error because Pryor did not object to the district court’s denial of
the reduction. See United States v. Allen, 529 F.3d 390, 395 (7th Cir. 2008); United States v.
Harris, 230 F.3d 1054, 1058 (7th Cir. 2008). In light of the probation officer’s report that Pryor
refused to speak with him and gave the government no information, we agree with counsel
that any argument about the lack of safety‐valve relief would be frivolous. 

        Counsel also considers whether Pryor could challenge the reasonableness of his
sentence, but properly concludes that such a challenge would be frivolous. His charge of
possession with intent to distribute carried a mandatory minimum sentence of ten years.
Given Pryor’s ineligibility for safety‐valve relief (and the government’s decision not to move
for a sentencing reduction for substantial assistance, see 18 U.S.C. § 3553(e)), the court could
not sentence Pryor below the statutory minimum. See e.g., United States v. Cunningham, 554
F.3d 703, 708 (7th Cir. 2009).
         
        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.